DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2021 has been entered.

Response to Amendment

This communication is considered fully responsive to the amendment filed on 04/21/2021.
Claims 1, 12 and 18 have been amended.

Response to Arguments

Applicant’s arguments with respect to the independent claims filed on 04/21/2021 drawn to an original feature of “a scale target for a scaled network, … the scale target is a value that specifies how the physical network is to be scaled” have been considered but are unpersuasive. 

Applicant’s arguments drawn to newly added features to the independent claims have been considered but are moot because the applicant’s arguments drawn to newly added features to independent claims have been addressed in the instant office action with newly identified prior art, thus rendering Applicant’s arguments moot.
The applicant also presented other arguments drawn to the various dependent claims. However, said other arguments are all dependency based, depending from the arguments drawn to the claim 1 limitation discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim(s) 1-4, 11-15, and 17-20 rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2012/0239799, “Wang”) in view of Shukla et al. (US 10,205,661, “Shukla”) and Mixer et al. (US 2016/0261482, “Mixer”).
Examiner’s note: in what follows, references are drawn to Wang unless otherwise mentioned.
Wang discloses “Network System Management” (Title) and comprises the following features:
With respect to independent claims:
Regarding claim 1, a method comprising: 
receiving a network configuration for a physical network and a scale target for a scaled network ([0014, Fig. 1 and Fig. 2] “At 102, a network system size (e.g., the number of nodes (N) in the network system infrastructure) and a number of system parameters (e.g., network system parameters) are received.”), 
wherein the physical network comprising a plurality of nodes (See Fig. 3 for the physical network with network elements, and [0026] “The monitoring and analysis system (e.g., Monalytics) topology 365 includes a central management station (CMS) 362 and zones 364-1, 364-2, and 364-3. The CMS 362 can manage the plurality of zones.”), and the scale target is a value that specifies how the physical network is to be scaled ([0024 and Fig. 2] “The number of nodes (N) 210 in the infrastructure is received by the topology constructor 218.”, and [0025] “The system can use the desired performance (P') and the desired quality (Q') to determine a topology that has a decreased cost to reach a threshold (P*Q)/C for the given scale (N).”) by adding or removing one or more nodes from the physical network (This will be discussed in view of Shukla.); 
identifying, based on the scale target, one or more selected nodes in the plurality of nodes in the physical network for implementing in the scaled network ([0026 and Fig. 3] “FIG. 3 illustrates a diagram of an example of a monitoring system topology 365 for network system management according to the present disclosure. The monitoring and analysis system (e.g., Monalytics) topology 365 includes a central management station (CMS) 362 and zones 364-1, 364-2, and 364-3. The CMS 362 can manage the plurality of zones.”, and further for more detail see [0027-0031 and Fig. 4]).
It is noted that while disclosing scaling up or down a network, Wang does not specifically teach about reconfiguring user and control parameters. It, however, had been known before the effective filing date as shown by Shukla as follows;
by adding or removing one or more nodes from the physical network ([Shukla, Col. 2; lines 54-62] “Implementations, described herein, may utilize a set of satellite cluster specific control messages (SCSCMs) to provide plug-and-play addition and/or removal of satellite devices to satellite clusters, and to provide single point management for a campus network including satellite clusters ( e.g., managing routing, updating, or the like for satellite devices from a single aggregation device), and may permit scaling of campus networks to increasing quantities of satellite devices.”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date to modify Hankins's features by using the features of Shukla in order to effectively provide routing of network traffic for a particular geographical area such that "The system may include a set of satellite devices to provide a set of ports for the 
	It is noted that while disclosing scaling up or down a network, Wang does not specifically teach about reconfiguring user and control parameters. It, however, had been known before the effective filing date as shown by as follows;
 reconfiguring, for each node in the one or more selected nodes, data plane parameters for the node ([Mixer, 0064 and Fig. 4] “a block 462 determines whether it is necessary, based on the configuration change, to change the baseline traffic data parameters because, for example, the configuration may alter the expected operation of the network in terms of traffic flow into or out of a particular node or the network”) and 
reconfiguring, for each node in the one or more selected nodes, control plane parameters for the node ([Mixer, 0064 and Fig. 4] “a block 460 determines whether it needs to change a set of rules based on the configuration change. If so, a block 452 then changes the effective rules as stored in the rules database, either automatically or in response to user input and stores the new or changed rules in the rule database (e.g., the database 44 of FIG. 1)” The cited effective rules are considered to be equivalent to the recited control plane parameters.).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date to modify Hankins's features by using the features of Mixer in order to consistently achieve certain levels of service such that "The anomaly detection system described herein also reduces the false positive rate of the anomaly detection analysis by receiving notifications of and accounting for authorized network configuration changes or automated reconfiguration activities" [Mixer, 0011]. 

Regarding claim 12, it is a system claim corresponding to the method claim 1 except, one or more processors, at least one computer-readable storage medium having stored therein instructions which, when executed by the one or more processors (See Fig. 5 and [0043-0049], e.g., [0043] “FIG. 5 illustrates a block diagram 580 of an example of a machine-readable medium (MRM) 538 in communication with processing resources 546-1, 546-2 . . . 546-N for network system management”), and is therefore rejected for the similar reasons set forth in the rejection of the claim 1.

Regarding claim 18, it is a claim for non-transitory computer-readable storage medium having stored therein instructions (See Fig. 5 and [0043-0049], e.g., [0043] “FIG. 5 illustrates a block diagram 580 of an example of a machine-readable medium (MRM) 538 in communication with processing resources 546-1, 546-2 . . . 546-N for network system management”), and is therefore rejected for the similar reasons set forth in the rejection of the claim 1.

With respect to dependent claims:
Regarding claims 2, 13, and 19, the method of claim 1, the system of claim 12 and the non-transitory computer-readable storage medium of claim 18, respectively, further comprising deploying the scaled network ([0024 and Fig. 2]).

Regarding claims 3 and 14, the method of claim 1 and the system of claim 12, respectively, wherein the scale target comprises one of a scale factor or a target to determine a topology that has a decreased cost to reach a threshold (P*Q)/C for the given scale (N).”).

Regarding claims 4 and 15, the method of claim 1 and the system of claim 12, respectively, wherein the one or more selected nodes are identified based on one or more topologies of the physical network ([0042 and Fig. 4] “During a fitting phase at the fitting module 424, if the known topologies 428 don't fit or match the desired performance (P') values 414 and desired quality (Q') values 416, the topology constructor can create analytical models impromptu for new topologies at 434 (e.g., a hybrid topology that combines centralized, hierarchical, and decentralized topologies within a zone and across zones). These models 434 can be provided to the model evaluation module 422, and the execution flow can be repeated with a new model. The hybrid monitoring system topology can include a monitoring system topology combining at least one of the monitoring system topologies across multiple locations of a data center or across a single location of a data center.”).

Regarding claims 11, 17 and 20, the method of claim 1, the system of claim 12 and the non-transitory computer-readable storage medium of claim 18, respectively,
wherein at least one of the data plane parameters or the control plane parameters are reconfigured based on the scale target ([Mixer, 0030] “a configuration change may include any change made to the operation of a device or set of devices on .

Claim(s) 5 and 8 rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2012/0239799, “Wang”) in view of Shukla et al. (US 10,205,661, “Shukla”) and Mixer et al. (US 2016/0261482, “Mixer”), and further in view of Hankins et al. (US 2020/0252278, “Hankins”).
Examiner’s note: in what follows, references are drawn to Wang unless otherwise mentioned.
Regarding claim 5, it is noted that while disclosing a new topology with a scaling factor, Wang does not specifically teach about a route loop avoidance check. It, however, had been known before the effective filing date as shown by Hankins in a disclosure “Implicit Traffic Engineering” (Title) as follows;
the method of claim 1, further performing a route loop avoidance check ([Hankins, 0091] “a variety of potential routes may be monitored and/or measured in order to generate performance results for use in reconfiguration determinations to take place without human intervention. For example, two or more routes between two nodes may be compared; a complete loop may be evaluated, a entire private network, a sub-network, a logical broadcast domain, etc., etc., or any combinations thereof.”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date to modify Wang’s features by using the features of Hankins in order 

Regarding claim 8, the method of claim 1, further comprising reconfiguring, for each node in the one or more selected nodes, policy design parameters for the node ([Hankins, 0064] “a block 452 then changes the effective rules as stored in the rules database, either automatically or in response to user input and stores the new or changed rules in the rule database (e.g., the database 44 of FIG. 1).”).
The rational and motivation for adding this teaching of Hankins is the same as for claim 5. 

Claim(s) 9 and 16 rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2012/0239799, “Wang”) in view of Shukla et al. (US 10,205,661, “Shukla”), Mixer et al. (US 2016/0261482, “Mixer”) and Hankins et al. (US 2020/0252278, “Hankins”), and further in view of Kashyap (US 2012/0317610).
Examiner’s note: in what follows, references are drawn to Wang unless otherwise mentioned.
Regarding claim 9, it is noted that while disclosing scaling up or down a network, Wang does not specifically teach about adding a placeholder to memory. It, however, had been known before the effective filing date as shown by Kashyap in a disclosure “Dynamically Defining Network Access Rules (Title) as follows; 

It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date to modify Wang’s features by using the features of Kashyap in order to dynamically adapt scalability to cost of administration and management of network access control rules such that "In a network access control rule, a placeholder may be provided for a parameter of an interface to an endpoint. A parameter of the interface to the endpoint may be dynamically determined, and the placeholder may be replaced with the determined parameter." [Kashyap, 0004].

Regarding claim 16, the system of claim 12, wherein the instructions further cause the one or more processors to perform operations comprising reconfiguring, for each node in the one or more selected nodes, policy design parameters for the node ([Hankins, 0064] “a block 452 then changes the effective rules as stored in the rules database, either automatically or in response to user input and stores the new or changed rules in the rule database (e.g., the database 44 of FIG. 1).”), 

The rational and motivation for adding this teaching of Hankins and Kashyap is the same as for claims 5 and 9, respectively. 

Claim(s) 10 rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2012/0239799, “Wang”) in view of Shukla et al. (US 10,205,661, “Shukla”), Mixer et al. (US 2016/0261482, “Mixer”), Hankins et al. (US 2020/0252278, “Hankins”) and Kashyap (US 2012/0317610), and further in view of Sindhu et al. (US 2009/0268740, “Sindhu”).
Examiner’s note: in what follows, references are drawn to Hankins unless otherwise mentioned.
Regarding claim 10, it is noted that while disclosing scaling up or down a network, Wang does not specifically teach about variables added to a beginning of a memory. It, however, had been known before the effective filing date as shown by Sindhu in a disclosure “Memory organization in a Switching Device” (Title) as follows;
the method of claim 9, wherein the placeholder entries are added to a beginning of the Ternary Content-Addressable Memory (TCAM) of the node ([Sindhu, claim 18] determine a starting address in the memory where a first portion of the first variable length data unit is to be stored, store the starting address in the entry in the buffer associated with the first variable length data unit”). 
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date to modify Wang's features by using the features of Sindhu in order to perform efficient switching of packets through routers such that “a method of routing a variable length data unit through a network device in a system transmitting variable length data units between a source and a destination over a network including the network device.” [Sindhu, 0012].

Claim(s) 6 rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2012/0239799, “Wang”) in view of Shukla et al. (US 10,205,661, “Shukla”) and Mixer et al. (US 2016/0261482, “Mixer”), and further in view of Brown (US 2009/0201822).
Examiner’s note: in what follows, references are drawn to Wang unless otherwise mentioned.
Regarding claim 6, it is noted that while disclosing scaling up or down a network, Wang does not specifically teach about a hello timer parameter. It, however, had been known before the effective filing date as shown by Brown in a disclosure “Method and Systems for Preventing the Misconfiguration of OSRP and OSI/ISIS Networks Using a Network Management System” (Title) as follows; 

It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date to modify Wang’s features by using the features of Brown in order to quickly and efficiently determine faulty nodes in a network such that "Each node in the network exchanges Hello packets with its immediate neighbors and thereby determines its local state information. This local state information includes the identity and status of its links to its neighbors." [Brown, 0009]. 

Claim(s) 7 rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2012/0239799, “Wang”) in view of Shukla et al. (US 10,205,661, “Shukla”) and Mixer et al. (US 2016/0261482, “Mixer”), and further in view of Fleck et al. (US 2019/0340376, “Fleck”).
Examiner’s note: in what follows, references are drawn to Wang unless otherwise mentioned.
Regarding claim 7, it is noted that while disclosing scaling up or down a network, Wang does not specifically teach about a restriction parameter. It, however, had been known before the effective filing date as shown by Fleck in a disclosure “Systems and Methods for Providing Data Loss Prevention via an Embedded Browser” (Title) as follows; 
the method of claim 1, wherein the control plane parameters include at least one of a control connection parameter, an advertised route parameter (This alternative is not examined.), a restriction parameter ([Fleck, 0048] “all applications may execute in accordance with a set of one or more policy files received separate from the application, and which define one or more security parameters, features, resource restrictions, and/or other access controls that are enforced by the client device management system when that application is executing on the device.”), a transport location (TLOC) group parameter, or an overlay management protocol (OMP) timer rekey parameter (These alternatives are not examined.).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date to modify Wang’s features by using the features of Fleck in order to prevent sensitive information from being compromised such that "To prevent such lapses in data security, access to data on applications and resources hosted on servers may be restricted through the CEB." [Fleck, 0006].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached at 571-270-5630. The fax number for the examiner is 571-273-5009. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/HARRY H KIM/           Examiner, Art Unit 2411